 

EXHIBIT 10(bbbb)

 



SHAREHOLDER AGREEMENT

 

               This SHAREHOLDER AGREEMENT is made and entered into as of
January 21, 2014 by and between TriCo Bancshares, a California corporation
(“TriCo”), and the person signatory hereto (the “Shareholder”).

               WHEREAS, TriCo and North Valley Bancorp, a California corporation
(“North Valley”) have entered into that certain Agreement and Plan of Merger and
Reorganization (the “Agreement”), dated as of January 21, 2014, pursuant to
which North Valley will merge (the “Merger”) with and into TriCo whereupon each
share of North Valley common stock (“North Valley Common Stock”) will be
converted into the right to receive the consideration set forth in the
Agreement; and

               WHEREAS, as a condition to its willingness to enter into the
Agreement, TriCo has required that each director of North Valley, solely in his
or her capacity as a shareholder and beneficial owner or record holder of North
Valley Common Stock, enter into, and the Shareholder has agreed to enter into,
this Shareholder Agreement.

               NOW, THEREFORE, in consideration of the foregoing, for good and
valuable consideration, the parties hereby agree as follows:

               1.            Representations and Warranties of the Shareholder.
The Shareholder hereby represents and warrants to TriCo as follows:

                              (a)           Authority; No Violation. The
Shareholder has all necessary power and authority to enter into and perform all
of the Shareholder’s obligations hereunder. The execution, delivery and
performance of this Shareholder Agreement by the Shareholder will not violate
any other agreement to which the Shareholder is a party, including any voting
agreement, shareholders’ agreement, trust agreement or voting trust. This
Shareholder Agreement has been duly and validly executed and delivered by the
Shareholder (and the Shareholder’s spouse, if the Shares (as defined below)
constitute community property) and constitutes a valid and binding agreement of
the Shareholder and such spouse, enforceable against the Shareholder and the
Shareholder’s spouse in accordance with its terms.

                              (b)          Ownership of Shares. The Shareholder
is the beneficial owner or record holder of the number of shares of North Valley
Common Stock indicated under the Shareholder’s name on the signature page hereto
(the “Existing Shares”, and together with any shares of North Valley Common
Stock acquired by the Shareholder after the date hereof, the “Shares”) and, as
of the date hereof, the Existing Shares constitute all the shares of North
Valley Common Stock owned of record or beneficially by the Shareholder. With
respect to the Existing Shares, subject to applicable community property laws,
the Shareholder has sole voting power and sole power to issue instructions with
respect to the matters set forth in Section 2 hereof, sole power of disposition,
sole power to demand appraisal rights and sole power to engage in actions set
forth in Section 2 hereof, with no restrictions on the voting rights, rights of
disposition or otherwise, subject to applicable laws and the terms of this
Agreement.

 

 



               2.            Voting Agreement and Agreement Not to Transfer.

                              (a)           The Shareholder hereby agrees to
vote all of the Shares held by the Shareholder (i) in favor of the Merger, the
Agreement and the transactions contemplated by the Agreement; (ii) against any
action or agreement that would result in a breach in any material respect of any
covenant, representation or warranty or any other obligation or agreement of
North Valley under the Agreement; and (iii) except with the prior written
consent of TriCo or as otherwise contemplated in the Agreement, against the
following actions (other than the Merger and the transactions contemplated by
the Agreement): (A) any extraordinary corporate transactions, such as a merger,
consolidation or other business combination involving North Valley; (B) any
sale, lease or transfer of a material amount of the assets of North Valley;
(C) any change in the majority of the board of North Valley; (D) any material
change in the present capitalization of North Valley; (E) any amendment of North
Valley’s Articles of Incorporation; (F) any other material change in North
Valley’s corporate structure or business; or (G) any other action which is
intended, or could reasonably be expected to, impede, interfere with, delay,
postpone, discourage or materially adversely affect the Merger. The Shareholder
shall not enter into any agreement or understanding with any person or entity
prior to the Termination Date (as defined below) to vote or give instructions
after the Termination Date in any manner inconsistent with clauses (i), (ii) or
(iii) of the preceding sentence.

                              (b)          Until the earlier of the termination
of this Agreement or the Effective Time, the Shareholder will not, directly or
indirectly: sell, transfer, exchange, pledge, assign, hypothecate, encumber,
tender or otherwise dispose of (collectively, a “Transfer”), or enforce or
permit execution of the provisions of any redemption, share purchase or sale,
recapitalization or other agreement with North Valley or any other Person or
enter into any contract, option or other agreement, arrangement or understanding
with respect to the Transfer of, directly or indirectly, any of the Shares or
any securities convertible into or exercisable for Shares, any other capital
stock of North Valley or any interest in any of the foregoing with any Person;
enter into swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of the Shares; solicit, initiate, or encourage, any inquiries or the making of
any proposal or offer with respect to any Acquisition Proposal; take any action
that would make any of the Shareholder’s representations or warranties contained
herein untrue or incorrect in any material respect or have the effect of
preventing or disabling the Shareholder from performing the Shareholder’s
obligations under this Agreement; provided however, this Agreement shall not
prohibit the Shareholder from transferring and delivering Shares to North Valley
to effect the exercise of an option to purchase North Valley Common Stock or
cancellation of Shares in exchange for cash as set forth in the Agreement.

               3.            Cooperation. The Shareholder agrees that he/she
will not directly or indirectly solicit any inquiries or proposals from any
person relating to any proposal or transaction for the disposition of the
business or assets of North Valley or any of its subsidiaries, or the
acquisition of voting securities of North Valley or any subsidiary of North
Valley or any business combination between North Valley or any subsidiary of
North Valley and any Person other than TriCo.

 

 



               4.            Shareholder Capacity. The Shareholder is entering
this Shareholder Agreement in his or her capacity as the record or beneficial
owner of the Shareholder’s Shares, and not in his or her capacity as a director
of North Valley or as a trustee of any North Valley benefit plan. Nothing in
this Shareholder Agreement shall be deemed in any manner to limit the discretion
of the Shareholder to take any action, or fail to take any action, in his or her
capacity as a director of North Valley or as a trustee of any North Valley
benefit plan, that may be required of the Shareholder in the exercise of his or
her fiduciary duties and responsibilities as a director of North Valley or as a
trustee of any North Valley benefit plan.

               5.            Termination. The obligations of the Shareholder
shall terminate upon the earlier of (a) the consummation of the Merger or (b) if
the Merger is not consummated, upon the termination of the Agreement (the
“Termination Date”).

               6.            Specific Performance. The Shareholder acknowledges
that damages would be an inadequate remedy to TriCo for an actual or prospective
breach of this Agreement and that the obligations of the Shareholder hereto
shall be specifically enforceable.

               7.            Miscellaneous.

                              (a)          Definitional Matters.

                                             (i)               All capitalized
terms used but not defined in this Shareholder Agreement shall have the
respective meanings that the Agreement ascribes to such terms.

                                             (ii)               The descriptive
headings herein are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Shareholder Agreement.

                              (b)          Entire Agreement. This Shareholder
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, both written and oral, among the parties, or any of them,
with respect to the subject matter hereof.

                              (c)          Parties in Interest. This Shareholder
Agreement shall be binding upon and inure solely to the benefit of each party
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. Nothing in this Shareholder
Agreement, express or implied, is intended to confer upon any other person any
rights or remedies of any nature whatsoever under or by reason of this
Shareholder Agreement.

                              (d)          Certain Events. Shareholder agrees
that this Shareholder Agreement and the obligations hereunder shall attach to
the Shares owned by Shareholder and shall be binding upon any Person to which
legal ownership of such Shares shall pass, whether by operation of law or
otherwise, including, without limitation, the Shareholder’s heirs, executors,
guardians, administrators, trustees or successors. Notwithstanding any Transfer
of such Shares by a Shareholder, the Shareholder or, as applicable, the
Shareholder’s heirs, executors, guardians, administrators, trustees or
successors, shall remain liable for the performance of all obligations under
this Agreement.

 

 



                              (e)          Assignment. This Shareholder
Agreement shall not be assigned without the prior written consent of the other
party hereto, and any purported assignment without such consent shall be null
and void.

                              (f)           Modifications. This Shareholder
Agreement shall not be amended, altered or modified in any manner whatsoever,
except by a written instrument executed by the parties hereto.

                              (g)          Governing Law. This Shareholder
Agreement and the legal relations between the parties hereto shall be governed
by and construed in accordance with the laws of the state of California, without
regard to the conflict of laws rules thereof. The state or federal courts
located within the state of California shall have exclusive jurisdiction over
any and all disputes between the parties hereto, whether in law or equity,
arising out of or relating to this Agreement and the agreements, instruments and
documents contemplated hereby and the parties consent to and agree to submit to
the jurisdiction of such courts. Each of the parties hereby waives and agrees
not to assert in any such dispute, to the fullest extent permitted by applicable
law, any claim that (i) such party is not personally subject to the jurisdiction
of such courts, (ii) such party and such party’s property is immune from any
legal process issued by such courts or (iii) any litigation or other proceeding
commenced in such courts is brought in an inconvenient forum. The parties hereby
agree that mailing of process or other papers in connection with any such action
or proceeding in the manner provided in Section 7(k), or in other manner as may
be permitted by law, shall be valid and sufficient service thereof and hereby
waive any objections to service accomplished in the manner herein provided.

                              (h)          Reliance on Counsel and Other
Advisors. The Shareholder has consulted with such legal, financial, technical or
other experts as the Shareholder deems necessary or desirable before entering
into this Agreement.

                              (i)           Validity. The invalidity or
unenforceability of any provision of this Shareholder Agreement shall not affect
the validity or enforceability of any other provision of this Shareholder
Agreement, each of which shall remain in full force and effect.

                              (j)           Counterparts. This Shareholder
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

                              (k)          Notices. Any notices or other
communications required or permitted hereunder shall be in writing and shall be
deemed duly given upon (i) transmitter’s confirmation of a receipt of a
facsimile transmission, (ii) confirmed delivery by a standard overnight carrier
or (iii) the expiration of five business days after the day when mailed by
certified or registered mail, postage prepaid, addressed at the following
addresses (or at such other address as the parties hereto shall specify by like
notice):

 

 



               If to Trico, to:

                              TriCo Bancshares
                              63 Constitution Drive
                              Chico, California 95973
                              Attn.:  Richard P. Smith
                              President and Chief Executive Officer
                              Facsimile Number: (530) 898-0388

               with a copy to:

                              Bingham McCutchen LLP
                              Three Embarcadero Center
                              San Francisco, CA 94111
                              Attn.:    David J. Gershon, Esq.
                              Facsimile Number: (415) 393-2286

 

               If to the Shareholder, to the address noted on the signature page
hereto.

               IN WITNESS WHEREOF, the parties hereto have executed this
Shareholder Agreement as of the date first above written.

        TRICO BANCSHARES       By:        Richard P. Smith     President and
Chief Executive Officer      



SHAREHOLDER:

                Name:               Number of Shares:           Address for
Notices:                

 